Parker C. J.
delivered the opinion of the Court. There was competent evidence for the jury to find a new promise upon, provided the acknowledgment by Nichols and one other is sufficient to charge the whole of the company. And we think the authorities cited by the plaintiff’s counsel clearly maintain that position. The case cited from Ventris is not of a different character. The case is, if indebitatus assumpsit be brought against four persons, all of whom plead the statute of limitations, and the jury find that one promised within six years, there can be no judgment against him. And this is because the verdict does not pursue the issue ; and besides, the contract being joint, all or none should be charged. Th<* *293fault was in not considering the promise of one as binding upon all. This is explained in a note to the case cited from Douglas.

Judgment according to the verdict 
1


 Getchell v. Heald, 7 Greenl. R. 26; Bound v. Lathrop, 4 Connect R. 336; Ward v. Howell, 2 Harr. & Johns. 60; Hunt v. Bridgham, 2 Pick. (2nd ed.) 583, note; Martin v. Root, 17 Mass. R. 227; Frye v. Barker, 4 Pick. 384; Hathaway v. Haskell, 9 Pick. 42; Cady v. Shepherd, 11 Pick. 407, 408; Perham v. Raynall, 9 Moore, 566; Wood v. Braddick, 1 Taunt. 104. See Atkins v. Tredgold, 2 Barn. & Cressw. 23; Bell v. Morrison, 1 Peters, 351; Levy v. Cadet, 17 Serg. & Rawle, 126; Searight v. Craighead, 1 Rawle, Penr. & Watts, 135, Hopkins v. Banks, 7 Cowen, 650; Baker v. Stackpoole, 9 Cowen, 420; Pittam v. Foster, 2 Dowl. & Ryl. 363; S. C. 1 Barn. & Cressw. 248.
The law as laid down in the text is now altered by the Revised Statutes of Massachusetts, so that a joint contractor shall not lose the benefit of the provisions of the statute of limitations, by reason only of any acknowledgment or promise made or signed by any other or others of his co-contractors. Revise! Stat. c. 120, § 14. But see Sigourney v. Drury, 14 Pick. 387